Opinion on Rehearing.
Garretson, J.:
I have carefully examined and considered the briefs of counsel submitted upon the rehearing, and remain of the opinion that the assessment for the purpose of taxation in the year 1888 is in substantial compliance with chapter 411 of the Laws of 1885, and is unaffected by jurisdictional infirmities. There remains, therefore, nothing to be added to what was written at the time of the determination, made upon the original submission, and a proposed decision and judgment should be presented for settlement in accordance with the conclusion reached thereon.